United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
CORRECTIONAL INSTITUTION,
Seagoville, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0570
Issued: February 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 16, 2019 appellant filed a timely appeal from a January 3, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than one year has
elapsed from OWCP’s most recent merit decision, dated April 21, 2008,2 to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of this case.

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure.
20 C.F.R. § 501.5(b). By order dated December 6, 2019, the Board exercised its discretion and denied the request,
finding that the arguments on appeal could adequately be addressed in a decision based on the case record. Order
Denying Request for Oral Argument, Docket No. 19-0570 (issued December 6, 2019).
1

2

For final adverse decisions of OWCP issued prior to November 19, 2008, the Board’s review authority is limited
to appeals which are filed within one year from the date of issuance of OWCP’s decision. See 20 C.F.R. § 501.3(d)(2)
(2008).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On August 29, 2007 appellant, then a 38-year-old correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that on August 25, 2007 he was attempting to subdue an inmate
to protect himself and others when he sustained an injury to his right shoulder while in the
performance of duty. He stopped work on August 25, 2007 and returned on August 30, 2007.
In an August 28, 2007 report, Dr. Cynthia K. Ball, an osteopathic physician specializing in
occupational medicine, noted that appellant indicated that he hurt his right shoulder while
physically controlling an assaultive inmate. She diagnosed shoulder/upper arm strain and
prescribed work restrictions. In a work status report dated August 29, 2007, Dr. Ball related
appellant’s history of injury, diagnosed shoulder/upper arm strain, and supraspinatus strain, and
related his work restrictions.
In a development letter dated March 17, 2008, OWCP informed appellant that the evidence
of record was insufficient to establish his traumatic injury claim. It notified him of the deficiencies
of his claim and advised him of the type of factual and medical evidence needed. OWCP afforded
appellant 30 days to submit the necessary evidence. No response was received.
By decision dated April 21, 2008, OWCP denied appellant’s claim. It found that the
evidence supported that the alleged incident occurred, however, the medical evidence of record
was insufficient to establish a diagnosed condition causally connected to the accepted incident.
OWCP concluded, therefore, that the requirements had not been met to establish an injury as
defined by FECA.
On December 6, 2018 appellant requested reconsideration. He argued that his claim was
denied based upon a lack of documentation, however, his injury was real and it limited his daily
activities. Appellant explained that he had received treatment over the years and had informed his
physicians that it was a work-related injury. He indicated that recently his right shoulder condition
became aggravated and he underwent surgery. Appellant noted that his attending physician
indicated that the surgery was required due to the injury sustained in 2007.
OWCP also received an August 25, 2007 treatment note, wherein Dr. Christopher
Garrison, Board-certified in physical medicine and rehabilitation, diagnosed sprain of the shoulder.
An August 25, 2007 work release form signed by a nurse indicated that appellant was treated in
the emergency department on that date and released to work without restrictions.
Appellant submitted an August 25, 2007 x-ray of his right shoulder, read by Dr. J. Mark
Fulmer, a Board-certified diagnostic radiologist, which noted that appellant had a history of right
shoulder pain after wrestling. Dr. Fulmer diagnosed tendinitis of the right rotator cuff.
OWCP also received a copy of Dr. Ball’s August 28, 2007 report and a September 5, 2007
report from a physical therapist.
2

In a September 21, 2018 progress report, Dr. Sandra Lee, an anesthesiologist, related that
appellant had a chronic right shoulder injury and apparent acute right retracted supraspinatus tear.
She related that he was to undergo a right shoulder arthroscopy, subacromial decompression,
rotator cuff repair, and possible biceps tenodesis, possible labral repair.
Treatment notes dated September 11, 2018, from Dr. Barry Watkins, a Board-certified
orthopedic surgeon, revealed that appellant fell off the back of a truck on August 8, 2018 and
injured his right shoulder, left wrist, and left radius. He also noted that appellant had related that
his right shoulder popped out of place and hurt, then popped in and was ok. Dr. Watkins indicated
that appellant worked on rental properties and as a federal prison supervisor. On September 21,
2018 he noted appellant’s diagnosis as right rotator cuff tear and that he had performed a right
shoulder arthroscopy that day.
A nurse’s progress note dated September 24, 2018 related that appellant was seen for
postop surgical follow up, following a right shoulder arthroscopic versus open rotator cuff repair,
possible subacromial decompression, and possible distal clavicle excision.
By decision dated January 3, 2019, OWCP denied appellant’s reconsideration request,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.3 This discretionary authority, however, is subject to certain restrictions.4 For
instance, OWCP’s regulations5 establish a one-year time limitation for requesting reconsideration,
which begins on the date of the original OWCP merit decision for which review is sought. A right
to reconsideration within one year also accompanies any subsequent merit decision on the issues.6
Timeliness is determined by the document receipt date, the received date in OWCP’s integrated
Federal Employees’ Compensation System (iFECS).7 Imposition of this one-year filing limitation
does not constitute an abuse of discretion.8
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s application for review is untimely, OWCP must nevertheless undertake a limited
review to determine whether the application demonstrates clear evidence that OWCP’s final merit
3

5 U.S.C. § 8128(a); see R.S., Docket No. 19-0180 (issued December 5, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
4

20 C.F.R. § 10.607(a).

5
V.G., Docket No. 19-0038 (issued June 18, 2019); J.W., Docket No. 18-0703 (issued November 14, 2018); see
Alberta Dukes, 56 ECAB 247 (2005).
6

J.W., id.; Robert F. Stone, 57 ECAB 292 (2005).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

8
S.T., Docket No. 18-0925 (issued June 11, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).

3

decision was in error.9 OWCP’s procedures provide that OWCP will reopen a claimant’s case for
merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the
claimant’s application for review demonstrates clear evidence of error on the part of OWCP.10 In
this regard, it will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.11
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard.12 Evidence demonstrating clear evidence of error must be relevant to the issue
which was decided by OWCP.13 Additionally, the evidence must be positive, precise, explicit, and
must manifest on its face that OWCP committed an error.14 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error.15 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.16 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP.17
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.18 The Board
makes an independent determination of whether a claimant has demonstrated clear evidence of

9

C.V., Docket No. 18-0751 (issued February 22, 2019); B.W., Docket No. 10-0323 (issued September 2, 2010);
M.E., 58 ECAB 309 (2007); Leon J. Modrowski, 55 ECAB 196 (2004); Thankamma Mathews, 44 ECAB 765 (1993);
Jesus D. Sanchez, 41 ECAB 964 (1990).
10

See D.G., Docket No. 18-1038 (issued January 23, 2019); Gladys Mercado, 52 ECAB 255 (2001).

11
V.G., supra note 5; see E.P., Docket No. 18-0423 (issued September 11, 2018); Nelson T. Thompson, 43 ECAB
919 (1992).
12

A.S., Docket No. 18-1556 (issued September 17, 2019); J.S., Docket No. 16-1240 (issued December 1, 2016);
supra note 7 at Chapter 2.1602.5(a) (February 2016).
13

S.T., supra note 8; see C.V., supra note 9; Darletha Coleman, 55 ECAB 143 (2003); Dean D. Beets, 43 ECAB
1153 (1992).
14

S.T., supra note 8; see E.P., supra note 11; Pasquale C. D’Arco, 54 ECAB 560 (2003); Leona N. Travis, 43
ECAB 227 (1991).
15
A.S., supra note 12; L.B., Docket No. 19-0635 (issued August 23, 2019); V.G., supra note 5; see C.V., supra note
9; Leon J. Modrowski, supra note 9; Jesus D. Sanchez, supra note 9.
16

V.G., supra note 5; see E.P., supra note 11; Leona N. Travis, supra note 14.

17

A.S., supra note 12; L.B., supra note 15.

18

D.G., supra note 10; Leon D. Faidley, Jr., supra note 8.

4

error on the part of OWCP such that OWCP abused its discretion in denying merit review in the
face of such evidence.19
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations establish a one-year time limit for requesting reconsideration, which
begins on the date of the original merit decision. The most recent merit decision was OWCP’s
April 21, 2008 decision, which denied appellant’s traumatic injury claim. As OWCP received his
request for reconsideration on December 6, 2018, more than one year after the April 21, 2008 merit
decision, the Board finds that the request was untimely filed. Consequently, appellant must
demonstrate clear evidence of error by OWCP in denying his claim for compensation.20
In support of his reconsideration request, appellant argued that his injury was real and
limited his daily activities, that he had advised his physicians that it was a work-related injury, and
that his condition had worsened, requiring surgical treatment. The underlying issue on
reconsideration, however, was whether he had met his burden of proof to establish causal
relationship. Appellant’s arguments do not show that OWCP’s denial of the claim was erroneous
or raise a substantial question as to the correctness of the decision.21
In support of appellant’s request for reconsideration OWCP received an August 25, 2007
work release form from a nurse and a September 5, 2007 report from a physical therapist. Nurses
and physical therapists are not considered “physicians” as defined under FECA and thus these
reports do not constitute competent medical evidence.22 Consequently, these reports are
insufficient to demonstrate clear error by OWCP with respect to the underlying medical issue.
Appellant also submitted medical evidence in support of his request for reconsideration
which included: an x-ray report dated August 25, 2007 of his right shoulder; an August 25, 2007
treatment note from Dr. Garrison, who diagnosed sprain of the shoulder; and a copy of Dr. Ball’s
August 28, 2007 report. The Board finds that none of this evidence addresses the issue of causal
relationship and therefore is insufficient to demonstrate that OWCP’s April 21, 2008 decision
19

See C.V., supra note 9; George C. Vernon, 54 ECAB 319 (2003); Gregory Griffin, 41 ECAB 186 (1989), petition
for recon. denied, 41 ECAB 458 (1990).
20

20 C.F.R. § 10.607(b).

21

S.D., Docket No. 17-1450 (issued January 8, 2018); see, e.g., D.B., Docket No. 17-1197 (issued
November 1, 2017).
22

5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law).
See id. at § 8101(2); L.W., id.; N.C., Docket No. 18-0459 (issued August 2, 2018); David P. Sawchuk, 57 ECAB 316,
320 n.11 (2006) (lay individuals such as physician assistants, nurses, and physical therapists are not competent to
render a medical opinion under FECA). See also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley,
2 ECAB 208, 211 (1949) (a medical issue such as causal relationship can only be resolved through the submission of
probative medical evidence from a physician).

5

denying appellant’s traumatic injury claim was in error at the time that it was issued.23 The term
“clear evidence of error” is intended to represent a difficult standard, and the evidence provided
here is not the type of positive, precise, and explicit evidence which manifested on its face that
OWCP committed an error in its April 21, 2008 decision.24 Even a detailed, well-rationalized
medical report, which would have created a conflict in medical opinion requiring further
development if submitted prior to issuance of the denial decision, does not constitute clear
evidence of error.25 It is not enough to show that evidence could be construed so as to produce a
contrary conclusion. Instead, the evidence must shift the weight in appellant’s favor.26 The Board
finds that these reports are insufficient to shift the weight of the evidence in favor of appellant or
raise a fundamental question as to the correctness of OWCP’s decision denying his request for
reconsideration.27
OWCP also received medical evidence from 2018 corroborating that appellant underwent
right shoulder arthroscopy on September 21, 2018. This evidence included Dr. Lee’s and
Dr. Watkins’ September 21, 2018 treatment notes. However, Dr. Watkins revealed that appellant
fell off the back of a truck and injured his right shoulder, left wrist, and left radius in August 2018.
This evidence implicates a new injury and does not raise a fundamental question as to the
correctness of OWCP’s April 21, 2008 decision.28
As the evidence submitted in support of appellant’s untimely request for reconsideration is
insufficient to shift the weight of the evidence in favor of his claim or raise a substantial question
that OWCP erred in its April 21, 2008 decision, the Board finds that OWCP properly denied his
reconsideration request, as it was untimely filed and failed to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

23

A.S., supra note 12; L.B., supra note 15.

24
Supra note 7 at Chapter 2.1602.5 (February 2016); see also 20 C.F.R. § 10.607(b); id. at Chapter 2.1602.5(a)
(February 2016).
25

See E.B., Docket No. 18-1091 (issued December 28, 2018); see also D.G., supra note 10; L.L., Docket No.
13-1624 (issued December 5, 2013).
26

See M.P., Docket No. 19-0674 (issued December 16, 2019); E.B., id.; see also M.N., Docket No. 15-0758 (issued
July 6, 2015).
27

C.M., Docket No. 19-0585 (issued August 15, 2019); J.W., Docket No. 18-0703 (issued November 14, 2018);
Robert G. Burns, 57 ECAB 657 (2006).
28

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the January 3, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 18, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

